DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an adhesive, classified in 156/349.
II. Claims 10, 12, drawn to an ultrasound transducer, classified in 600/437.
III. Claim 11, drawn to an endoscope, classified in 600/101.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the particulars of claims 7-9 which depend from claim 6 which significantly narrows the type of adhesive that can be used with the ultrasonic transducer.  The subcombination has separate utility such as the adhesive composition can be used in any type of device that requires bonding of materials and is not limited to an ultrasonic transducer or medical devices.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the particulars of claims 2-9 which depend from claim 1 which significantly narrows the type of adhesive that can be used with the endoscope.  The subcombination has separate utility such as the adhesive composition can be used in any type of device that requires bonding of materials and is not limited to endoscopes or medical devices.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I is directed towards a broad adhesive composition that can be used in a variety of applications and would have a significantly different search scope than an Inventions II and III which are directed towards an endoscope or ultrasonic transducer which incorporates an adhesive composition therein.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Inventions II and III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct since they’re directly towards two functionally different medical devices, wherein Invention II is directed towards a medical device that incorporates an ultrasonic transducer for imaging within a body cavity and Invention III is directed towards an endoscope which utilizes more traditional illumination and imaging means to view a body cavity.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Election of Species
This application contains claims directed to the following patentably distinct species:


If Applicant elects Invention II or Invention III, then elect a Species from each of Groups I and II below.

Group I:
Species A: Endoscope Assembly shown in Figs. 1-3
Species B: Ultrasonic Transducer Assembly shown in Figs. 4-5
Species C: Ultrasonic Transducer Assembly shown in Fig. 6

Group II:
	Species D: Adhesive Composition in Example 1, Table 1
Species E: Adhesive Composition in Example 2, Table 1
Species F: Adhesive Composition in Example 3, Table 1

Species G: Adhesive Composition in Example 4, Table 1
Species H: Adhesive Composition in Example 5, Table 1
Species I: Adhesive Composition in Example 6, Table 1
Species J: Adhesive Composition in Example 7, Table 1
Species K: Adhesive Composition in Comparative Example 1, Table 1
Species L: Adhesive Composition in Comparative Example 2, Table 1
Species M: Adhesive Composition in Comparative Example 3, Table 1
Species N: Adhesive Composition in Comparative Example 4, Table 1
Species O: Adhesive Composition in Comparative Example 5, Table 1

The species are independent or distinct because they define alternative devices which incorporate the adhesive composition as well as different formulas for the adhesive composition depending on the application within each of the devices. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species define alternative devices which incorporate the adhesive composition as well as different formulas for the adhesive composition depending on 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call not made to Applicant regarding an oral election to the above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        April 2, 2021